DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	The Office Action is in response to the application filed February 12, 2021. Amended claims 1 and 3-23 are being examined on the merits herein. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1 and 3-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 and 26 of U.S. Patent No. 9,499,514 (referred to as ‘514 heretofore). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to treating a myelodysplastic syndrome comprising administering 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide in a dose of about 0.1 mg to about 20mg. The patented claims are drawn to compounds of formula I which embrace the compound of the instant application. Additionally, claims 17-23 are drawn to a method of treating cancer, more .  

 	Claims 1 and 3-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10,245,258 (referred to as ‘258 heretofore). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to treating a myelodysplastic syndrome comprising administering 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide in a dose of about 0.1 mg to about 20mg. The patented claims are drawn to a method of treating a hematological cancer with the same compound with the same dosage amounts. The patented claims further require administration of calcium, calcitriol, or vitamin D supplementation as do claims 15-17 of the instant invention. Patented claim 23 recites the hematological cancer as myelodysplastic .

 	Claims 1 and 3-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,808,451 (‘451 heretofore). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to treating a myelodysplastic syndrome comprising administering 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide in a dose of about 0.1 mg to about 20mg. The patented claims are drawn to pharmaceutical compositions of formula I which embrace the compound of the instant application. Additionally, claims 11-19 are drawn to a method of treating leukemia. The instant claims are to a method of treating a myelodysplastic syndrome (a type of leukemia). Claim 16 of patent ‘451 recites the administering a therapeutically effective amount of another second active agent or a support care therapy as do claims 15-17 of the instant invention. The disease of the instant application is embraced by the patented claims. While patented claims 1-9 are product claims, they must have utility as they are utility patents. Since the compound of the instant invention is encompassed within said patent, and their utilities are the same, two inventions overlap greatly in scope and are therefore unpatentable.

 	Claims 1 and 3-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-49 of U.S. Patent No. . Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to treating a myelodysplastic syndrome comprising administering 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide in a dose of about 0.1 mg to about 20mg. The patented claims are drawn to the same compound useful in treating cancer, more specifically leukemia. As recited in patented claim 39, myelodysplastic syndrome is a type of leukemia. Claim 36 of patent ‘315 recites the administering a therapeutically effective amount of another second active agent or a support care therapy as do claims 15-17 of the instant invention. The disease of the instant application is embraced by the patented claims. While patented claims 1-30 are product claims, they must have utility as they are utility patents. Since the active compound of the instant invention is the same of said patent, and their utilities are the same, two inventions overlap greatly in scope and are therefore unpatentable.


 	Claims 1 and 3-23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-25, and 55 of copending Application No.16/436,819 (‘819 heretofore). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims are to treating a myelodysplastic syndrome comprising administering 2-(4-chlorophenyl)-N-((2-(2,6-dioxopiperidin-3-yl)-1-oxoisoindolin-5-yl)methyl)-2,2-difluoroacetamide in a dose of about 0.1 mg to about 20mg. The copending claims are also drawn to a method of treating leukemia comprising administering the same 
Note, while application ‘819 has been patented, the application has not yet been issued a patent number, therefore, this is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1 and 3-23 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.



/SAHAR JAVANMARD/           Primary Examiner, Art Unit 1627